                        MINUTE ENTRY FOR CRIMINAL PROCEEDING

   FORE MAG.JUDGE                                                      PATE:              M)      xo^V


DOCKET NUMBER:                 ct                                  LOG#:


DEFENDANT'S NAME               Ut PAVonZp
                                ^resenr* Not Pre^                         Custody          Bail


DEFENSE COUNSEL:
                                   Federal Defender         CJA                Retained


A.U.S.A: V-eVoifl                                           CLERK:                M       ww

INTERPRETER                                               (Language)


. y/ Defendant arraigned on the :       indictment     superseding indictment — probation violation
       Defendant pleads NOT GUILTY to ALL counts.
       DETENTION HEARING Held.                    Defendant's first appearance.
               Bond set at                              . Defendant        released       held pending
               satisfaction of bond conditions.
               Defendant advised of bond conditions set by the Court and signed t le bond.
               Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
               (Additional) surety/ies to co-sign bond by
               After hearing, Court orders detention in custody.          Leave to rec pen granted
        Temporary Order of Detention Issued. Bail Hearing set for

      At this time, defense counsel states on the record that the defendant does not have a bail
      application / package. Order of detention entered with leave to reapply to a Magistf^ate
      or to the District Court Judge to whom the case will be assigned.

  J^^/^rder ofExcludable Delay/Speedy Trial entered. Start |
                                                           ^'X — St6p ^|
                                                                       ^
        Medical memo issued.


        Defendant failed to appear, bench warrant issued.

       Status conference set for                      @              before Judge


Other Rulings :
